DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-28 are pending and currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 is rejected because claim 5 recites “…108 amol/g, +/- 250 amol/g, +/- 200 amol/g….” The metes-and-bounds of the claim are unclear because it is unclear how something can be (and what is meant by) a negative concentration (108 amol/g, +/- 250 amol/g, +/- 200 amol/g), as recited by the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 12-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 1-5 and 12-28 are directed to abstract ideas and natural phenomenon because the claims recite abstract ideas and natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract ideas”, all mental processes, include the “comparing” and “determining’ steps of claim 1.  The “natural phenomenon” includes: levels of p16, as measured by digesting p16 to generate p16 fragments and detecting a p16 fragment, in a colon cancer tumor samples from patients with MSS or low TMB correlate with prognosis. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of using routine methods of detecting a protein, including methods comprising trypsin digestion a tumor sample followed by selected reaction monitoring (SRM) using mass spectrometry to detect protein fragments, and optionally (see claims 24-25) performing additional data gathering steps of genomic sequencing to determine the presence, absence, and/or level of MSI and/or TMB (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). Detecting proteins in a tumor sample by trypsin digestion a tumor sample followed by SRM using mass spectrometry to detect protein fragments, would be considered routine and conventional in the art. For instance, the prior art of Hembrough et al (Clinical Proteomics, 2012, 9(5): 1-10) teaches a SRM method of detecting levels of a given protein by using trypsin to digest a formalin-fixed-paraffin-embedded (FFPE) tissue followed by SRM using mass spectrometry to detect and determine levels of trypsin-generated fragments of a given biomarker in comparison to an added isotopically (13CN15) labeled internal standard peptide of known amount (see “Sample Preparation and SRM analysis” on pages 3-4, in particular). Further, the prior art of Hembrough et al (US 2017/0030923 A1, 2/2/17; “Hembrough2”), Krizman et al (US 2013/0302334 A1, 11/4/13; “Krizman1”), and Krizman et al (US 2014/0005282 A1; 1/2/14; “Krizman2”) all teach SRM methods of detecting levels of a given protein by using trypsin to digest a formalin-fixed-paraffin-embedded (FFPE) tissue followed by SRM using mass spectrometry to detect and determine levels of trypsin-generated fragments of a given biomarker in comparison to an added isotopically (C13, N15, etc) labeled internal standard peptide of known amount (claims 1-17 of Hembrough2, claims 1-20 of Krizman1, and claims 1-34 of Krizman2, in particular). Further, detecting tumor mutational burden (TMB) by genomic sequencing is another routine and well-understood method of collecting data in the art (see page 10 of Leary et al (ScienceTranslationalMedicine, 2012, 4(1621): 1-12), for example). Further detecting microsatellite stability (MSS) by genomic sequencing is also a well-understood method of collecting data in the art (see page 8 of Brannon et al (Genome Biology, 2014, 15(454): 1-10), for example).
Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting level of a protein and optionally common methods of detecting TMB and MSS) are routinely performed in the art to obtain data regarding subjects with cancer. Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642